Citation Nr: 1507333	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for thoracolumbar degenerative joint disease with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1995.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected thoracolumbar degenerative joint disease with degenerative disc disease, has been raised by the record in a May 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's thoracolumbar degenerative joint disease with degenerative disc disease was manifested by chronic pain and forward flexion limited to, at most, 15 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for thoracolumbar degenerative joint disease with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's VA examination reports, identified private treatment records, and lay evidence.  In June 2010 and June 2011, the Veteran underwent VA examination in connection with his claim.  In August 2013, the Board remanded the Veteran's claim to obtain outstanding private treatment records dated since August 2011 from Peterson Air Force Base and to schedule the Veteran for an additional VA examination.  The record contains private treatment records from Peterson Air Force Base dated through October 2013.  In addition, the Veteran underwent VA examination in March 2014.  In August 2014, the Board again remanded the Veteran's claim to obtain additional outstanding private treatment records from Memorial Hospital and for clarification with respect to the March 2014 VA examiner's report.  In August 2014, the VA Appeals Management Center (AMC) requested that the Veteran complete and return VA Form 21-4142 for Memorial Hospital.  However, the evidence does not show that the Veteran responded to that letter.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street", and that if the Veteran desires help with his claim, he must cooperate with VA's efforts to assist him).  Additionally, the VA examiner provided an addendum to the March 2014 examination report in December 2014.   

The record demonstrates that the VA examiners reviewed the medical evidence and the Veteran's lay statements and performed physical examinations.  Additionally, the VA examinations provided sufficient information to rate the Veteran's service-connected thoracolumbar degenerative joint disease with degenerative disc disease.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds the AMC substantially complied with the Board's Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a  physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Veteran's service-connected thoracolumbar degenerative joint disease with degenerative disc disease is rated as 40 percent disabling on and after March 10, 2010.  The Veteran filed his claim for an increased disability rating in March 2010.  Upon review, the Board finds the criteria for a disability rating in excess of 40 percent have not been met at any time during the pendency of the appeal.  First, the objective medical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  An April 2009 private treatment record shows the Veteran had flexion and extension mobility with pain at 10 degrees, and in May 2009, flexion was to 70 degrees and extension was to 10 degrees.  An April 2010 private treatment record indicates the Veteran's mobility and flexibility had improved, and the June 2010 VA examiner found there was no evidence of ankylosis on physical examination.  Forward flexion was to 22 degrees and extension was to 30 degrees.  In addition, the June 2011 VA examiner reported that there was no mention of ankylosis or fusion in the Veteran's medical records.  On physical examination, flexion was to 50 degrees and extension was to 15 degrees.  Although a September 2013 private treatment record shows the Veteran had limited lumbar flexion and extension that exacerbated his back pain, it was noted that flexing forward sometimes alleviated his lower extremity symptoms.  Furthermore, the March 2014 VA examiner specifically reported that there was no evidence of ankylosis.  Therefore, the Board finds the clinical evidence does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine or functional impairment comparable thereto at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242; see Hart, 21 Vet. App. 505.

Second, the record does not reflect incapacitating episodes having a total duration of at least six weeks during the past 12 months at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In June 2010, the Veteran denied any incapacitating episodes during the past 12 months.  The June 2011 VA examination report also shows the Veteran specifically denied physician-prescribed bed rest in the last 12 months.  In addition, although he reported in March 2014 that flare-ups forced him to remain in his chair for the remainder of the day, the December 2014 addendum indicates that the Veteran's symptoms had not resulted in bed rest prescribed by a physician at any time.  As a result, the Board finds a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  A May 2009 private treatment record indicates the Veteran had pain with getting into and out of chairs, beds, and cars, dressing, lifting and carrying things, house work, standing for 30 minutes, and bending, stooping, kneeling, and squatting.  However, a June 2009 record shows the Veteran was still very active at work and worked five acres, took care of horses, and loaded hay at home.  Additionally, an April 2010 private treatment record indicates the Veteran was able to perform at least some of his usual activities of daily living and that his mobility and flexibility had improved.  In June 2010, the Veteran reported that he could walk 100 yards and for one hour.  There was an additional loss of seven degrees of forward flexion and four degrees of extension after repetition, and physical examination after repetition revealed pain, fatigue, weakness, and lack of endurance, but no incoordination.  The June 2010 VA examiner reported that the Veteran's disability substantially limited activities at home and work, particularly when flare-ups occurred.  The June 2011 VA examiner, however, only reported that the Veteran's functional impairment involved slowed self-dressing and limitations in driving and performing yard work.  Although the Veteran reported in March 2014 that his back pain was aggravated by sitting or standing for over an hour, lifting and carrying over 25 pounds, and walking over one mile, the VA examiner reported that there was no anticipated change in the Veteran's range of motion due to flare-ups, pain, or repetitive motion over time.  As a result, the Board finds the Veteran's back disability did not result in a level of functional loss greater than that already contemplated by the assigned 40 percent disability rating as it adequately reflects the Veteran's limited mobility due to pain and other symptoms.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.

With respect to other neurological symptoms, the clinical evidence does not reflect any findings of neurological symptoms associated with the Veteran's back disability during the pendency of the appeal.  Private treatment records dated in April 2009 and June 2009 show the Veteran denied any bladder or bowel function changes.  Additionally, the VA examination reports from June 2010, June 2011, and March 2014 indicate the Veteran did not have any other neurological abnormalities or findings, to include bowel and bladder problems, associated with his back disability.  Therefore, the Board finds a separate disability rating is not warranted for any neurological abnormalities in connection with the Veteran's thoracolumbar degenerative joint disease with degenerative disc disease.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).   

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In an April 2010 written statement, the Veteran reported that he could not do a lot of daily activities such as lifting, household chores, toiletry, and walking any distance.  In addition, his back pain made sex all but impossible, getting dressed was more difficult, and he could not sit or stand for long periods without intense pain.  Furthermore, driving for 30 minutes increased his pain, and he had missed days of work and sometimes could not sleep due to his pain.  In August 2010, the Veteran stated that he could no longer do most of the activities that he used to enjoy, such as gardening, raising horses, and off-road four-wheeling.  Here, the Board has based the decision on the lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  In addition, the Board has paid particular attention to the Rating Schedule's focus on occupational impairment.  In this case, the record shows the Veteran had reported missing, at most, two weeks of work per year due to his back pain during the pendency of the appeal.  Moreover, the Veteran has not specifically asserted that his back disability impedes his occupational duties.

Furthermore, the RO granted separate disability ratings for radiculopathy of the left leg and right leg associated with the Veteran's thoracolumbar degenerative joint disease with degenerative disc disease in a May 2014 rating decision.  As such, the Board finds the Veteran's reports of symptoms involving numbness, tingling, and radiating pain to the legs are already adequately addressed and compensated by his current schedular ratings.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2014).  Moreover, the Board has herein referred the issue of entitlement to service connection for peripheral neuropathy, to include as secondary to thoracolumbar degenerative joint disease with degenerative disc disease, for adjudication by the AOJ.

For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 40 percent for the Veteran's service-connected thoracolumbar degenerative joint disease with degenerative disc disease at any time during the appeal period.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's thoracolumbar degenerative joint disease with degenerative disc disease is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, although the Veteran has asserted that his thoracolumbar degenerative joint disease with degenerative disc disease caused him to miss work at times during the pendency of the appeal, he has not contended that he is totally unemployable as a result of his disability.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to a disability rating in excess of 40 percent for thoracolumbar degenerative joint disease with degenerative disc disease is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


